          Case 1:20-cv-05006-JPO Document 3 Filed 07/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE:

 LSC COMMUNICATIONS, INC.,                                        20-CV-5006 (JPO)

                               Debtors.                                ORDER



J. PAUL OETKEN, District Judge:

       This bankruptcy appeal has been assigned to me for all purposes. The briefing schedule

provided in the Federal Rules of Bankruptcy Procedure, specifically in Rule 8018, governs this

case. The parties are advised that oral argument will not be held unless and until the Court

orders otherwise.

       SO ORDERED.

Dated: July 1, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
